Citation Nr: 0433826	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  99-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
traumatic arthritis of the right hip prior to July 25, 2001, 
and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The appellant was afforded a video conference hearing in 
April 2004 before the undersigned.  The transcript of this 
hearing is included in the veteran's claims file.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
Specifically, VA last examined the veteran in November 2001, 
and there are no treatment records on file after that date.  
However, the veteran testified before the undersigned in 
April 2004 that his right hip disorder has worsened since the 
examination in November 2001.  He said that VA has told him 
that it cannot operate on his right hip because of his heart 
condition.  These records, and any other current records of 
treatment for his hip condition, should be obtained.  In 
addition, he should be afforded a current examination.  

The veteran also reported that he has received all of his 
medical treatment from VA and that there were no non-VA 
medical records to obtain.  Nevertheless, the RO must ensure 
that all required actions to notify and to assist the 
claimant have been met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In particular, the 
veteran must be requested to provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2004).  

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following:  

1.  Request the veteran to send VA copies 
of any evidence relevant to his claims 
that is in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the records of the veteran's 
VA treatment for his right hip disorder 
dated from July 25, 2001, to the present, 
to specifically include any evaluation 
and/or hospitalization which resulted in 
a recommendation that the veteran undergo 
hip replacement surgery, or which 
assessed the veteran's fitness for such 
surgery.  All efforts to obtain these 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After any additional medical records 
are associated with the claims file, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
show the current degree of severity of 
his post-traumatic arthritis of the right 
hip.  Advise the medical center that a 
copy of the letter informing the veteran 
to report for the examination should be 
filed in the claims file.  Send the 
claims folder to the examiner for review; 
consideration of the information in the 
claims file should be reflected in the 
completed examination report.  

The examiner is requested to determine 
the nature and extent of all impairment 
from the veteran's service-connected 
right hip disorder.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  

The report should contain responses to 
the following:

A)  In reporting the results of 
range of motion testing, the 
examiner should identify any 
objective evidence of pain and the 
specific excursions of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain in the right hip.  

B)  The examiner should assess the 
additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination, or 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups, if 
feasible, in terms of the degree of 
additional range of motion loss, 
with respect to the right hip.   

C)  The examiner should report 
whether the veteran has malunion or 
nonunion of the right hip.  If he 
wears a brace, the function of this 
brace should be described, to 
include whether such is need to 
preserve weightbearing.  

The rationale for all opinions expressed 
should also be provided.

4.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law  
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KAY HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




